—Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered December 20, 1994, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the first degree, and sentencing him to a term of 18 years to life, unanimously affirmed.
Defendant’s motion to withdraw his guilty plea was properly denied. Review of the totality of the circumstances surrounding defendant’s plea allocution demonstrates that the plea was knowing and voluntary (People v Fiumefreddo, 82 NY2d 536, 543). Defendant, who was familiar with the criminal justice system, conferred with counsel and despite counsel’s advice to the contrary, chose to enter into a plea arrangement. We perceive no abuse of sentencing discretion.
Motion to seal the record and for other related relief granted to the extent of sealing the record and otherwise denied. Concur — Milonas, J. P., Nardelli, Williams, Tom and Andrias, JJ.